Citation Nr: 9902329	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 1966 
and from December 1968 to October 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which, in pertinent part, denied a claim of entitlement to an 
increased evaluation in excess of 30 percent for PTSD and 
denied entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
These claims return to the Board following remand in April 
1998.


FINDINGS OF FACT

1.  The veterans PTSD is currently manifested by nightmares, 
flashbacks, poor concentration, irritability, impulsivity, 
depression, and a history of conflict with authority, 
productive of considerable, but not severe, impairment of 
social and industrial adaptability.

2.  The veteran has been granted service connection for PTSD, 
evaluated as 50 percent disabling by this decision, and for a 
scar of the right thigh, evaluated as noncompensable.  

3.  The veteran, who did not complete high school, had 
additional vocational training in electrical work, and has 
worked in a variety of jobs, including in a bakery, in 
construction, in landscaping, and as an electricians helper.  

4.  The service-connected disabilities alone do not preclude 
the veteran from substantially gainful employment consistent 
with employment he performed in the past.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The veteran is not individually unemployable by reason of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation that a service-connected disorder has become 
more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Therefore, the veteran's claim for an increased 
evaluation for PTSD, and the claim of entitlement to TDIU, 
are well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  It is noted in this regard that the 
veteran was afforded several VA examinations.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

1.  Claim for Increased Evaluation, PTSD 

Prior to November 7, 1996, where PTSD was productive of 
definite social and industrial impairment, a 30 percent 
schedular evaluation was for assignment.  Considerable 
impairment of social and industrial adaptability resulted in 
a 50 percent rating, and a 70 percent evaluation was 
assignable where there was severe impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 100 percent evaluation 
required virtual isolation in the community or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities.  Id.  

By regulatory amendment effective November 7, 1996, the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, were revised, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
Board has therefore considered the veteran's claim for an 
evaluation in excess of 30 percent under both criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the general rating formula for mental disorders, the 
revised criteria, occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks warrants a 30 percent evaluation.  A 50 percent 
evaluation is warranted when PTSD symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when PTSD symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
persistent danger of hurting self or others.  38 C.F.R. § 
4.130.

Initially, the Board notes that the RO considered the 
veteran's claim under the amended regulations in a May 1997 
supplemental statement of the case, and determined that the 
amended regulations warranted no change in the 30 percent 
evaluation for the veteran's PTSD.

The record reflects that service connection was established 
for PTSD in a rating decision issued in October 1991, and a 
30 percent evaluation was assigned for that disability, 
effective in June 1991.  That rating remains in effect.

The report of psychiatric review conducted in August 1992 for 
Social Security Administration purposes discloses that the 
veterans activities of daily living were not severely 
restricted by his mental status alone.  His mental status was 
adequate.  He was deemed mentally capable of performing 
simple repetitive tasks and was able to do so.

By a medical statement dated in April 1993, the treating VA 
physician stated that the veterans PTSD was very 
symptomatic, including problems with intrusive combat-related 
thoughts, anxiety, insomnia, irritability, and increasing 
social withdrawal.  The physician opined that it had taken a 
fair amount of medication to provide symptomatic relief.  
The physician also opined that he did not see the veterans 
PTSD as improving overall.  He further noted that the 
symptomatology was worse during the veterans Vietnam 
anniversary period.

On VA examination conducted in September 1995, the veteran 
reported a history of problems with the law, primarily 
regarding use of alcohol.  He reported abstinence from 
alcohol and drugs since 1979.  He had been married to his 
current spouse for 26 years.  He reported flashbacks of 
combat-related events in Vietnam.  He was depressed, had bad 
dreams, impaired sleep, poor concentration and social 
withdrawal.  The examiner noted that the veteran was 
cooperative, pleasant, and direct.  He was mildly fretful 
without hyperactivity or distractedness.  He denied suicidal 
or homicidal ideation, but acknowledged a history of violent 
outbursts.  His answers to questions were slow but 
appropriate.  His memory was intact in all phases.  He had 
difficulty concentrating sufficiently to spell world 
backwards.  He had difficulty reciting the months of the year 
in reverse order.  He was able to make appropriate 
comparisons and contrasts and could interpret a proverb 
abstractly.  The examiner concluded that the veteran appeared 
reasonably stable and functional.

On VA examination conducted in January 1997, the veteran 
reported use of an anti-depressant.  He attended group 
therapy once monthly.  He reported depression, social 
isolation, impaired sleep, and poor concentration.  He stated 
he liked to stay in the house and away from people.  He 
reported that he was irritable and angry.  He was oriented, 
cooperative, spoke in a normal and reasonable tone of voice, 
and did not display pressured speech or unusual speech forms.  
He did not display emotional lability.  He acknowledged a 
history of impulsivity and irritability.  His memory was 
intact.  The examiner concluded that he had definite 
impairment in the ability to establish and maintain 
relationships and definite industrial impairment.  The 
examiner assigned a GAF (Global Assessment of Functioning) of 
50 to 55.  

At a hearing before the undersigned member of the Board, 
conducted in September 1997, the veteran testified that he 
did not attend movies, eat out in restaurants, or go shopping 
in stores, because he did not want to be around people.  He 
testified that the longest period he held a job was three 
years, working nights in a bakery for a cousin.  His wife 
testified that she stayed out of the veterans way when he 
was irritable, and testified to her belief that his anger and 
impulsivity made it dangerous for him to work.

VA outpatient records dated from July 1995 through June 1998 
reflect treatment of a variety of medical disorders as well 
as continued treatment of PTSD.  The outpatient treatment 
records reflect monthly group therapy and routine meetings 
every two to four months with a psychiatrist who prescribes 
medications for the veterans psychiatric disability.  The 
outpatient records continue to reflect complaints of 
depression, impulsivity, and difficulty controlling anger, 
but no more severe or increased symptomatology.  In 
particular, the Board notes that VA clinical records dated in 
June 1998 reflect that the veterans PTSD is stable.
Current findings establish that the veteran is able to answer 
questions, carry on a conversation, is oriented to reality, 
and is able to make practical decisions.  His memory is 
intact, although he had difficulty with concentration.  He is 
shown to be capable of self-care activities.  He and his wife 
have been married for almost 30 years.  The evidence reflects 
that he is impulsive and has frequent conflicts with 
authority, and that he has a history of leaving employment 
because his bosses are idiots.  However, the evidence 
reflects that, given a work setting that minimizes 
interaction with authority figures and other employees, the 
veteran is capable of working full-time.  The evidence 
establishes, for example, that the veteran worked in a bakery 
at night for a cousin for several years.  That employment 
apparently terminated only because the business closed.  

The Board notes that the veterans currently-assigned GAF 
score is 50 to 55.  Considering the veterans repeated 
pattern of leaving employment and his currently assigned GAF 
score, the Board finds that the overall disability picture is 
consistent with definite to considerable occupational 
impairment.  The Board finds, resolving any doubt in the 
veterans favor, that the disability picture approximates a 
50 percent evaluation under the criteria in effect when the 
veteran filed his claim.  

However, severe occupational and social impairment, so as to 
meet the criteria for a 70 percent evaluation, or 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, or neglect of personal appearance and 
hygiene, are not shown.  In particular, the Board finds that 
a GAF score of 50 is inconsistent with a 70 percent 
evaluation.  The Board finds that the symptomatology of the 
veterans psychiatric disability does not meet or approximate 
the criteria for a 70 percent evaluation under either the 
current or the previous criteria.  38 C.F.R. § 4.130 (1998); 
38 C.F.R. § 4.132 (1996).

The Board further notes that there is no evidence of an 
unusual or exceptional disability picture.  The frequency of 
the veterans treatment for PTSD, with monthly group meetings 
and routine meetings no more than every two months with a 
psychiatrist who prescribes medication, is consistent with a 
50 percent evaluation, but is not so frequent as to severely 
interfere with earning capacity.  The veteran has not been 
hospitalized for treatment of PTSD.  The evidence establishes 
that the veteran does experience some side effects of 
medications used to treat PTSD, but these side effects are 
not so unusual or exceptional as to render impractical the 
application of the regular schedular criteria.  The Board 
finds no evidence requiring application of 38 C.F.R. 
§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  

In the present case, there is no showing that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the assigned 
evaluation or, alone, has necessitated frequent periods of 
hospitalization. As such, and in the absence of an unusual or 
exceptional disability picture, the Board finds that the 
regular schedular standards have not been rendered 
impractical. 

2.  Claim for TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1997).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet.App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he is able to meet the requirements of 38 C.F.R. § 
4.16(b).  It is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Extra-
schedular consideration is required for those veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  

In this case, the veteran is service-connected for two 
disorders, which are currently evaluated as 50 percent 
disabling.  Thus, the veteran does not meet the schedular 
criteria in 38 C.F.R. § 4.16(a).  Therefore, the issue is 
whether the evidence warrants a finding on an extraschedular 
basis that his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
that is more than marginal that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 50 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran and his wife have testified to their belief that 
the veteran is unable to obtain or retain employment as a 
result of his service-connected PTSD.  However, the record 
reflects that the veteran worked, despite recognized 
psychiatric disability, until cardiovascular and other 
medical disorders were diagnosed and increased in severity.  
In particular, the Board notes VA outpatient treatment 
records beginning in April 1991 reflect complaints, 
treatment, and diagnosis of cardiovascular disorders.  The 
evidence reflects that the veteran last held substantially 
gainful employment in December 1991.

There is no evidence that any health care provider has 
concluded the veteran is unable to work due to his service-
connected disabilities.  The VA examiner who conducted the 
1995 and 1997 examinations concluded that the veterans 
psychiatric disability resulted in definite industrial 
impairment, an extent of impairment less than severe or 
total.  The Social Security Administration concluded that the 
veteran was totally disabled, beginning in December 1991, as 
a result of the combination of the veterans service-
connected PTSD together with hypertension, bradycardia, and 
hiatal hernia.  The medical evidence of record also makes it 
clear that the veteran has additional medical disorders, 
including arthritis of several joints, at the time of Social 
Security examinations.  The Social Security examination 
reports and September 1993 decision awarding benefits make it 
clear that Social Security determined that the veteran was 
not severely restricted by his psychiatric disability alone.  

In the absence of medical evidence that the veterans 
service-connected disabilities, PTSD and the residuals of a 
right thigh wound, result in unemployability, the Board does 
not find that the record establishes, or places in equipoise, 
the evidence to support a finding that there is some unusual 
factor here resulting from the veterans service-connected 
disabilities which made him unable to perform the physical 
and mental acts required by employment.  

Thus, the Board finds that the preponderance of the evidence 
demonstrates that the veteran is not individually 
unemployable as a result of his service-connected 
disabilities.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  



ORDER

A 50 percent evaluation, but no more, is warranted for PTSD, 
subject to the laws and regulations governing effective dates 
of awards.

The claim of entitlement to TDIU is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
